Citation Nr: 1540462	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).  

2.  Entitlement to service connection for chronic disability manifested by recurrent sinus infections, to include as secondary to CLL.  

3.  Entitlement to service connection for chronic disability manifested by recurrent ear infections, to include as secondary to CLL.  

4.  Entitlement to service connection for shingles, to include as secondary to CLL.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, including service in Korea.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his chronic lymphocytic leukemia (CLL) is result of exposure to herbicides while serving near the demilitarized zone (DMZ) in Korea.  Although his unit is not one of those identified by the Department of Defense as operating in or near the Korean DMZ, he asserted in a June 2012 statement that he served in Korea  near the DMZ for the entire year of 1971.  A September 2012 Formal Finding of Lack of Sufficient Information to Request Research of Unit Records found that there was insufficient information to request research of herbicide exposure from the Joint Services Records Research Center ("JSRRC") because the Veteran did not provide a specific two-month time frame of alleged exposure.  This finding does not satisfy VA's duty to assist as the Veteran did provide a time period during which he believes he was exposed to herbicides, and should not be penalized because it is longer than two months.  Upon remand, the AOJ should contact the JSRRC or other appropriate government records repository and attempt to verify the Veteran's report of herbicide exposure near the Korean DMZ in 1971.  

The issues of entitlement to service connection for sinus and ear infections, and for shingles, are secondary to the CCL claim.  As the outcome of those claims is necessarily affected by the outcome of the claim of service connection for CCL, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or any other appropriate government records repositories for corroboration of whether the Veteran was exposed to herbicides during his service in Korea in 1971.  A copy of the response received should be associated with the Veteran's claims file.  

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




